Citation Nr: 0948786	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the floor of the mouth, status-post partial glossectomy 
claimed as a result of exposure to herbicides during Vietnam 
service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The Veteran served on active duty from May 1965 to May 1985 
to include service in Vietnam during the Vietnam era.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the RO, which denied 
the benefit sought herein.  


FINDING OF FACT

Squamous cell carcinoma of the floor of the mouth status-post 
partial glossectomy is not shown to be related to the 
Veteran's active duty service and is not presumptively linked 
thereto.


CONCLUSION OF LAW

The Veteran's squamous cell carcinoma of the floor of the 
mouth status-post partial glossectomy was not incurred in or 
aggravated by service, nor is in-service incurrence presumed.  
38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).

In order for chloracne or other acneform diseases consistent 
with chloracne to be presumed to be due to an association 
with exposure to herbicide agents, chloracne or other 
acneform diseases consistent with chloracne must be become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

According to the Veteran's representative, the Veteran 
contends that his squamous cell carcinoma of the floor of the 
mouth is due to herbicide exposure during service in Vietnam 
during the Vietnam era.  He also maintains that the squamous 
cell carcinoma of the floor of the mouth status-post partial 
glossectomy is due to in-service dental conditions.  

The service treatment records make no reference to squamous 
cell carcinoma of the floor of the mouth or to any other form 
of squamous cell carcinoma or mouth cancer.  In relevant 
part, the reports merely show treatment for pharyngitis, 
including a swollen gland under the chin, infection under 
plate in the mouth.  The reports also show that the Veteran 
received treatment for a laceration in the left corner of the 
mouth.  It was noted that the Veteran sought treatment off 
base.  The Veteran also received dental treatment.  

Squamous cell carcinoma of the floor of the mouth was 
diagnosed and operated upon in 2005.  

In June 2006, the Veteran was afforded a VA medical 
examination.  On examination, the Veteran reported that he 
had smoked one half of a package of cigarettes a day for 20 
or 30 years.  He indicated that he quit smoking just before 
his 2005 surgery.  Cancer of the mouth was found in March 
2005 and operated upon in December 2005.  He also had eight 
weeks of radiation therapy.  The examiner noted that the 
Veteran was treated for approximately 15 upper respiratory 
infections in service that were thought to have been viral in 
nature.  On occasion, however, they were thought to be 
bacterial in character.  On examination, the Veteran denied 
difficulty with upper respiratory infections after service.  
In response to whether the upper respiratory infections in 
service caused or aggravated the Veteran's squamous cell 
carcinoma of the floor of the mouth, the examiner opined that 
the Veteran's mouth cancer was not secondary to the recurring 
respiratory infections in service.  According to the 
examiner, upper respiratory infections were not a known 
etiology for cancer of the mouth.  The examiner opined, 
rather, that the most likely etiology of the Veteran's mouth 
cancer was his history of smoking and/or alcoholism.  The 
Board observes that the record does not reflect that the 
Veteran suffers from alcoholism.  

Analysis

At the outset, the Board acknowledges the Veteran's service.  
Nonetheless, presumptive service connection for squamous cell 
carcinoma of the floor of the mouth is not in order because 
squamous cell carcinoma is not one of the disabilities for 
which service connection on that basis is warranted.  38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309(e); 38 C.F.R. § 1116(f).  
As noted above, service connection on a presumptive basis for 
Veterans with qualifying service in Vietnam in only available 
for chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
38 C.F.R. § 3.309(e).  Squamous cell carcinoma is not part of 
that list.  

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In this regard, the Veteran's claim for service connection 
still fails.  The competent evidence fails to suggest a 
direct link between service and squamous cell carcinoma of 
the floor of the mouth.  As such, service connection for 
squamous cell carcinoma of the floor of the mouth is denied 
on a direct basis.  38 C.F.R. § 3.303.

The Veteran maintains that recurrent respiratory infections 
in service and/or in-service dental problems contributed to 
his post-service squamous cell carcinoma of the mouth.  The 
record does not reflect squamous cell carcinoma of the floor 
of the mouth in service.  Indeed, the disease did not arise 
until decades thereafter.  Moreover, the June 2006 VA 
examiner stated expressly that there was no relationship 
between the Veteran's squamous cell carcinoma of the mouth 
and recurrent respiratory infections in service.  There is 
also no medical evidence of a link between dental conditions 
and the Veteran's mouth cancer.  Thus, the Veteran's 
arguments fail to persuade the Board that direct service 
connection for squamous cell carcinoma of the mouth is 
warranted.  Finally, the Board observes that direct service 
connection for squamous cell carcinoma of the mouth is not 
for application based on exposure to herbicides in Vietnam 
because the record contains no competent evidence showing 
that the Veteran's cancer was related to herbicide exposure.  
Indeed, the Board emphasizes that the Veteran's mouth cancer 
has been etiologically linked to his smoking.

The Board observes that a finding of whether the Veteran's 
mouth cancer is related to respiratory infections in service, 
dental problems in service, or exposure to herbicides in 
service would require specialized medical expertise.  The 
Veteran is not shown to possess any relevant medical 
expertise and the medical question at issue is complex.  
Thus, the Board cannot rely on his representations regarding 
the etiology of his claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2009) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
Veteran's squamous cell carcinoma of the mouth is not related 
to service.  38 U.S.C.A. § 5107); Gilbert, supra.  

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in February 2006 that fully addressed all 
three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in March 2006.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  The RO has obtained the 
service treatment records and VA treatment records, and the 
Veteran has been afforded a VA medical examination in 
furtherance of his claim.  The Board notes that the record 
does not appear to contain the Veteran's complete service 
dental records.  However, because a VA examiner found that 
the Veteran's claimed disability was due to smoking and or 
alcoholism, delaying a decision in this case in order to 
verify the existence of service dental records would serve no 
useful purpose and need not take place.  Soyini v. Derwinski, 
1 Vet. App. 540 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the floor of the mouth, status-post partial glossectomy, 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


